             Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.1 Page 1 of 11
AO I06 (Rev. 04/1 0) Appli cation for a Search Warrant                                                                 FILED
                                         UNITED STATES DISTRICT COURT                                                    JUL 2 6 2019
                                                                          for the                               CLLHK US DIS l HICl COUHT
                                                              Southern District of California                SOUTHEHN DISTRICT OF CALIFORN IA
                                                                                                             BY                        DFPLJTY


               In the Matter of the Search of                                )
          (Briefly describe the p roperty to be searched
                                                                                                    1 9MJ 3 1 3 2
                                                                             )
           or identi.fj, the person by name and address)                     )           Case No.
            Apple iPhone Xs, Model: MT9K2LZ/A                                )
              Serial Number: C38X98H6KPG6                                    )
                                                                             )

                                                APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identi.fj, the person or describe the
pr.apert:Y,. /Q be, searched and ~ive its locqtfon): .
  ::,ee Attacnment A, 1ncnrporatea nere1n by reference.


located in the - --Southern District of                                          California            , there is now concealed (identi.fj, the
                     -----                                        ------------
person or describe the property to be seized):
  See Attachment B, incorporated herein by reference.


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally possessed;
                  tti property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
             Code Section                                                             Offense Description
         21 USC 952, 960                                 Importation of Controlled Substances



          The application is based on these facts:
         See Affidavit of Special Agent Lauritz Austensen .


            ii Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under 18 U.S .C. § 3103a, the basis of which is set forthh ~
                                                                         on the attac sheet.
                                                                                     ~ / -'- ->c:-..'-=
                                                                             _ _, c __ _ _ _ _ __
                                                                                                     -,-    _ _ _ _ _ _ _ __            _ _ __


                                                                                                      Applicant's signature

                                                                                              HSI Special Agent Lauritz Austensen
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date :


City and state : San Diego, California                                                    Hon. Peter C. Lewis, US Magistrate Judge
                                                                                                      Printed name and title
       Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.2 Page 2 of 11




 1                                         AFFIDAVIT
 2         I, Special Agent Lauritz Austensen, being duly sworn, hereby state as follows:

 3                                      INTRODUCTION
 4         1.    This affidavit supports an application for a warrant to search the following:

 5                      An Apple iPhone Xs cellular phone
 6                      Model: MT9K2LZ/A
                        Serial Number: C38X98H6KPG6
 7                      IMEI: 35 721409 046887 3
 8                      ("Target Device")
 9 as described in Attachment A, and seize evidence of crimes, specifically, violations of Title
10 21, United States Code, Section(s) 952 and 960 - Importation of Controlled Substances.
11 This search supports an investigation and prosecution of Juan Andres PAD ILLA Felix
12 (hereafter referred to as "PADILLA") for the crimes mentioned above.               A factual
13 explanation supporting probable cause follows.

14         2.     The Target Device was seized on April 9, 2019 at the Otay Mesa Port of
15   Entry in San,Diego, CA. The Target Device was seized from PAD ILLA pursuant to his
16   arrest for importation of federally controlled substances. The Target Device is currently
17   stored as evidence in the Homeland Security Investigations (HSI) evidence vault located
18   at 2255 Niels Bohr Court, San Diego, CA 92154.

19         3.     Based on the information below, there is probable cause to believe that a
20   search of the Target Device will produce evidence of the aforementioned crimes, as
21   described in Attachment B.

22         4.     The information contained in this affidavit is based upon my experience and
23   training, and consultation with other federal, state, and local law enforcement agents. The
24   evidence and information contained herein was developed from interviews and my review
25   of documents and evidence related to this case. Because this affidavit is made for the
26   limited purpose of obtaining a search warrant for the Target Device, it does not contain
27   all of the information known by me or other federal agents regarding this investigation,
28   but only contains those facts believed to be necessary to establish probable cause.

                                                1
        Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.3 Page 3 of 11




  1                                 EXPERIENCE AND-TRAINING
 2          5.    I am a law enforcement officer of the United States within the 1neaning of
 3 Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
 4 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 5 Code, Section 2516. I am also a federal law enforcement officer within the 1neaning of
 6 Rule 41(a)(2)(C) of the Federal rules of Criminal Procedure. I am authorized under Rule
 7 41(a) to make applications for search and seizure warrants and to serve arrest warrants. I
 8 am authorized to investigate violations oflaws of the United States and to execute warrants
 9 issued under the authority of the United States.
10         6.     I have been a sworn federal agent for 13 years, authorized to investigate
11 violations of United States laws, and to execute warrants issued under the authority of the
12 United States. I am a Special Agent with the Department of Homeland Security, Homeland
13 Security Investigations (HSI), assigned to the San Ysidro office under the Special Agent
14 in Charge in the San Diego office. I have been employed by HSI since 2016. As part of
15 my daily duties as an HSI agent, I investigate criminal violations relating to narcotics
16 smuggling. I have received training from the Federal Law Enforcement Training Center
17 and other law enforcement agencies in the area of narcotics smuggling. I have participated
18 in dozens of narcotics smuggling investigations. I am in routine contact with experts in the
19 field of narcotics. Prior to my employment as a Special Agent with HSI, I was employe9
20 as a Deputy United States Marshal/Criminal Investigator with the United States Marshals
21    Service (USMS) in the Southern District of California. Prior to my employment with
22 USMS, I was employed as a Special Agent with the United States Diplomatic Security
23 Service. In preparation for this affidavit, I have discussed the facts of this case with other
24 law enforcement agents/officers within HSI and other agencies.
25         7.    Based on my experience and training, I am familiar with the methods utilized
26 in narcotics-trafficking operations and the trafficking patterns employed by narcotics
27 organizations. I have also spoken with agents, as well as other law enforcement officers,
28 about their experiences and the results of their investigations and interviews. I have become

                                                2
        Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.4 Page 4 of 11



 1 knowledgeable of the methods and modes of narcotics operations and the language and
 2 patte1ns of narcotics abuse and trafficking. I have become familiar with the 1nethods of
 3 operation typically used by narcotics traffickers.
 4         8.     Through the course of my training, investigations, and conversations with
 5   other law enforcement personnel, I am aware that it is a common practice for narcotics
 6   smugglers to work in conce1i with other individuals and to do so by utilizing cellular
 7   telephones to maintain communications with co-conspirators in order to further their
 8   criminal activities. This is particularly true in cases involving distributional quantities of
 9   hard narcotics, such as cocaine, heroin, and methamphetamine. Typically, load drivers
1O smuggling narcotics across the border from Mexico into the United States are in telephonic
11   contact with co-conspirators immediately prior to and following the crossing of the load
12   vehicle, at which time they receive instructions on how to cross and where and when to
13   deliver the controlled substances. Narcotics smugglers and their organizations use cellular
14   telephones, in part, because these individuals believe law enforcement is unable to track
15   the originating and destination phone numbers of calls placed to and from cellular
16   telephones
17         9.     Based upon my training and experience as a Special Agent, and consultations
18   with law enforcement officers experienced in narcotics smuggling investigations, and all
19   the facts and opinions set forth in this affidavit, I submit the following:

20         a.     Drug smugglers will use cellular/mobile telephones because they are mobile and
21                they have instant access to telephone calls, text, web, and voice messages.

22                D1ug smugglers will use cellular/mobile telephones because they are able to
           b.
23                actively monitor the progress of their illegal cargo while the conveyance is in
                  transit.
24
25         C.     Drug smugglers and their accomplices will use cellular/mobile telephones
                  because they can easily an-ange and/or determine what time their-illegal cargo
26                will an-ive at predetermined locations.
27
           d.     Drug smugglers will use cellular/mobile telephones to direct drivers to
28                synchronize an exact drop off and/or pick up time of their illegal cargo.

                                                  3
        Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.5 Page 5 of 11




 1
           e.    Drug 'smugglers will use cellular/mobile telephones to notify or warn their
 2               accomplices of law enforcement activity to include the presence and posture of
                 marked and unmarked units, as well as the operational status of checkpoints and
 3
                 border crossings.
 4
           f.    Drug smugglers and their co-conspirators often use cellular/mobile telephones
 5
                 to communicate with load drivers who transport their narcotics and/or drug
 6               proceeds.
 7
           g.    The use of cellular/mobile telephones by drug smugglers tends to generate
 8               evidence that is stored on the cellular/mobile telephones, including, but not
                 limited to emails, text messages, photographs, audio files, call logs, address
 9
                 book entries, IP addresses, social network data, and location data.
10
11         10.   Subscriber Identity Module (SIM) Cards, also known as subscriber identity
12 modules, are smart cards that store data for cellular/mobile telephone subscribers. Such
13 data includes user identity, location and phone number, network authorization data,
14 personal security keys, contact lists and stored text messages. Much of the evidence
15 generated by a smuggler's use of a cellular/mobile telephone would likely be stored on any
16 SIM Card that has been utilized in connection with that telephone.
17         11.   Based upon my training and experience as a Special Agent, and consultations
18 with law enforcement officers experienced in narcotics smuggling investigations, and all
19 the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
20 telephones often contain electronic records, phone logs and contacts, voice and text
21   communications, and data such as emails, text messages, chats and chat logs from various
22 third-party applications, photographs, audio files, videos, and location data.         This
23 information can be stored within disks, memory cards, deleted data, remnant data, slack
24 space, and temporary or pe1manent files contained on or in the cellular/mobile telephone.
25 Specifically, I know based upon my training, education, and experience that searches of
26 cellular/mobile telephones associated with narcotics smuggling investigations yield
27 evidence:
28

                                               4
        Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.6 Page 6 of 11



           a.    tending to identify attempts to imp01i methamphetamine, cocaine, or some
 1
                 other federally controlled substance from Mexico into the United States;
 2
           b.    tending to identify accounts, facilities, storage devices, and/or services-such
 3
                 as email addresses, IP addresses, and phone numbers-used to facilitate the
 4               imp01iation of methamphetamine, cocaine, or some other federally controlled
                 substance from Mexico into the United States;
 5
 6         c.    tending to identify co-conspirators, criminal associates, or others involved in
                 the importation of methamphetamine or some other federally controlled
 7
                 substance from Mexico into the United States;
 8
           d.    tending to identify travel to or presence at locations involved in the
 9
                 importation of methamphetamine, cocaine, or some other federally controlled
10               substance from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
11
12         e.    tending to identify the user of, or persons with control over or access to,
                 the cellular/mobile telephone; and/or
13
14         f.    tending to place in context, identify the creator or rec1p1ent of, or
                 establish the time of creation or receipt of communications, records, or
15
                 data involved in the activities described above.
16
                         FACTS SUPPORTING PROBABLE CAUSE
17
           12.   According to a report prepared by Customs and Border Protection Office
18
     (CBPO) Tan, on April 9, 2019, at approximately 4:40 PM, PADILLA was contacted during
19
20 pre-primary inspection. He was the driver, sole occupant, and registered owner of a 2011
21 Silver Cadillac CTS. PADILLA presented his border crossing card and gave a negative
22 customs declaration.    CBPO Tan noticed a non-factory compartment in the vehicle's
23 bumper. CBPO Tan used his BIO Buster on the bumper and it registered a high density.
24 He requested that Canine Enforcement Officer (CEO) Drivdahl screen the vehicle with his
25 narcotics and human detector dog (NI-IDD).
26         13.   CEO Drivdahl reported that his NI-IDD, Dio, alerted and indicated by lying
27 under the vehicle's rear bumper. CEO Drivdahl informed CBPO Tan of this indication,

28

                                               5
        Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.7 Page 7 of 11



     and CBPO Tan referred the vehicle to secondary inspection. According to CBPO Tan's
 1
     report, he then esc01ied PADILLA to the security office.
 2
           14.    According to a report written by CBPO Harris, the vehicle was driven through
 3
     the Z-Portal and anomalies were identified in the rear bumper. CBPO HaiTis examined the
 4
     bumper and observed packages inside. He removed 41 plastic wrapped packages from a
 5
     non-factory compaiiment in the rear bumper. Those packages were field-tested and were
 6
     found to contain 18.36 kilograms of a substance that tested positive for methainphetamine
 7
     and 4.46 kilograms of a substance that tested positive for cocaine. CBPO Harris also
 8
     located a tracking device in the center console of the vehicle.
 9
           15.    Your affiant responded to the Otay Mesa Port of Entry and conducted an
10
     interview of PAD ILLA. PAD ILLA was read his Miranda rights. He agreed to waive those
11
12 rights and speak to agents.
          16. PADILLA admitted to knowledge of the narcotics, and stated that he had been
13
   instructed to take the narcotics to Plaza Bonita, near the Port of Entry, and await further
14
15 delivery instructions.
           17.    PADILLA further stated that he had previously been stopped in November
16
17 2018 by United States Border Patrol (USBP) Agents, and the vehicle that he and his cousin,
18 Juan Carlos FELIX MONZON (hereafter referred to as "FELIX"), were driving was seized
19 by USBP. PADILLA stated that he was working off the value of that vehicle by smuggling
20 the narcotics.
21         18.    A USBP report written by Border Patrol Agent (BPA) Olvera confirms that
22 on November 2, 2018, PADILLA and FELIX were stopped by USBP traveling southbound
23 on Interstate 5 near San Clemente, Califmnia, in a Honda CRY. During an interview
24 following the stop, PAD ILLA admitted that he had picked up the car in the United States
25 earlier that day, and driven it to a house in Santa Ana, where he personally pulled thirteen
26 to fifteen packages of narcotics out of a non-factory compartment in the vehicle. BPA
27 Olvera further reported that a search of the vehicle revealed an empty non-factory

28

                                                 6
        Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.8 Page 8 of 11



     compartment in the vehicle's gas tank. PADILLA and FELIX were released and the
 1
     vehicle was seized by USBP.
 2
           19.    The Target Device was discovered and seized from PAD ILLA' s person by
 3
     CBPO Ha1Tis at the time of PADILLA's a1Test on April 9, 2019. HSI assumed custody of
 4
     the Target Device on April 10, 2019.
 5
           20.    I conducted a review of TECS records for PADILLA, the vehicle he was
 6
     a1Tested in on April 9, 2019 (Cadillac CTS), and the vehicle he was detained with in
 7
     November 2018 (Honda CRV). From the review, it appears that PADILLA crossed from
 8
     Mexico into the United States in the Cadillac CTS six times, beginning November 1, 2018.
 9
     It also appears that PADILLA crossed from Mexico into the United States in the Honda
10
11   CRV on a handful of occasions, as early as October 1, 2018.

12         21.    Based upon my experience investigating narcotics traffickers and the

13 particular investigation in this case, I believe that PADILLA likely used the Target Device
14 to coordinate the importation of federally controlled substances into the United States. In
15 addition, I believe that recent calls made and received, telephone numbers, contact names,
16 electronic mail (e-mail) addresses, appointment dates, text messages, pictures and other
17 digital information may be stored in the memory of the Target Device that may identify
18 other persons involved in narcotics trafficking activities. Accordingly, based upon my
19 experience and training, consultation with other law enforcement officers experienced in
20 narcotics trafficking investigations, and all the facts and opinions set forth in this affidavit,
21   I believe that information relevant to the narcotics smuggling activities of PAD ILLA, such
22 as telephone numbers, made and received calls, contact names, electronic mail (e-mail)
23 addresses, appointment dates, messages, pictures, and other digital information are stored
24 in the memory of the Target Device.

25         21.    Finally, I also know that narcotics trafficking activities entail intricate
26 planning to successfully evade detection by law enforcement. In my professional training,
27 education and experience, I have learned that this requires planning and coordination in the
28 days, weeks, and often months prior to the event. Given this, and in light of the fact that

                                                  7
        Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.9 Page 9 of 11




  1 PADILLA was involved with a prior smuggling event in a vehicle that he crossed into the
  2 United States from Mexico as early as October 1, 2018, I request permission to search the
  3 Target Device for items listed in Attachment B beginning on September 1, 2018, up to and
  4 including April 9, 2019.
  5                                        METHODOLOGY
  6        22.    It is not possible to determine, merely by knowing the cellular/mobile
  7 telephone's make, model and serial number, the nature and types of services to which the
  8 device is subscribed and the nature of the data stored on the device. Cellular/mobile
  9 devices today can be simple cellular telephones and text message devices, can include
 10 cameras, can serve as personal digital assistants and have functions such as calendars and
 11 full address books and can be mini-computers allowing for electronic mail services, web
 12 services and rudimentary word processing. An increasing number of cellular/mobile
13 service providers now allow for their subscribers to access their device over the internet
14 and remotely destroy all of the data contained on the device. For that reason, the device
15 may only be powered in a secure enviromnent or, if possible, started in "flight mode" which
16 disables access to the network. Unlike typical computers, many cellular/mobile telephones
17 do not have hard drives or hard drive equivalents and store information in volatile memory
18 within the device or in memory cards inserted into the device. Current technology provides
19 some solutions for acquiring some of the data stored in some cellular/mobile telephone
· 20 models using forensic hardware and software. Even if some of the stored information on
21 the device may be acquired forensically, not all of the data subject to seizure may be so
22 acquired.     For devices that are not subject to forensic data acquisition or that have
23 potentially relevant data stored that is not subject to such acquisition, the examiner must
                                       J




24 inspect the device manually and record the process and the results using digital
25 photography. This process is time and labor intensive and may take weeks or longer.
26         23.    Following the issuance of this warrant, I will collect the Target Device and
27 subject it to analysis. All forensic analysis of the data contained within the Target Device
28

                                               8
       Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.10 Page 10 of 11



 1 and memory card(s) will employ search protocols directed exclusively to the identification
 2 and extraction of data within the scope of this warrant.
 3        24.    Based on the foregoing, identifying and extracting data subject to seizure
 4 pursuant to this wa1Tant may require a range of data analysis techniques, including manual
 5 review, and, consequently, may take weeks or months. The personnel conducting the
 6 identification and extraction of data will complete the analysis within ninety days, absent
 7 fmiher application to this court.
 8                                       CONCLUSION
 9        25.    Based on all of the facts and circumstances described above, there is probable
10 cause to conclude that PAD ILLA used the Target Device to facilitate violations of Title
11 21, United States Code, Section(s) 952 and 960.
12        26.    Because the Target Device were promptly seized during the investigation of
13 PADILLA's smuggling activities and have been securely stored, there is probable cause to
14 believe that evidence of illegal activities committed by PADILLA continues to exist on the
15 Target Device. Additionally, although it is not known whether the Target Device was
16 utilized by PADILLA during the November 2, 2018 U.S. Border Patrol stop, it was not
17 seized at that time, and therefore there is probable cause to believe that evidence of illegal
18 activities committed by PADILLA at that time continues to exist on the Target Device. As
19 stated above, I believe that the date range for this search is from September 1, 2018, up to
20 and including April 9, 2019.
21        II
22        II
23        II
24        II
25        II
26        II
27        II
28

                                                9
      Case 3:19-mj-03132-PCL Document 1 Filed 07/26/19 PageID.11 Page 11 of 11




 1        27.   WHEREFORE, I request that the court issue a wan-ant authorizing myself
 2 and/or other federal and state law enforcement officers to search the items described in
 3 Attachment A, and to seize the items listed in Attachment B, using the methodology
 4 described above.
          I swear the foregoing is true and correct to the best of my knowledge and belief.



                                            •
                                           Special Agent Lauritz Austensen
                                           HSI Special Agent


                                                pJ.,4'ii
                                                      - day of July, 2019.
11
12
   Hon. ~ i;,~t"'el<.. c_, Lt::.'t>J 11
 3
1 United States Magistrate Judge
14

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                10
